Citation Nr: 1332221	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar fibromyositis with arthritis of the spine.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from January 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007 and June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's claim for entitlement to a TDIU was previously before the Board in June 2010 and was remanded for additional development at that time.  That issue has been returned to the Board, however, for reasons set forth below, the Board defers adjudicating that issue at the present time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the claims listed on the title page of this decision is required in order to afford the Veteran due process of law and to fairly and fully adjudicate his claims.  

Initially the Board notes that, by rating decision issued on June 11, 2008, the RO denied reopening a previously denied claim for service connection for lumbar fibromyositis with arthritis of the spine.  The Veteran filed a timely Notice of Disagreement on June 27, 2008.  However, there is no indication in the record that a Statement of the Case has been issued in response to this Notice of Disagreement.  This issue was initially raised in a September 2012 letter from the Veteran's senator.  In addition, in letters dated in September 2012, November 2012, December 2012 and January 2013, the Veteran's attorney inquired of the RO regarding the status of the June 2008 Notice of Disagreement and requested that the RO adjudicate this appeal.  To date, there is no indication in either the physical or computerized records to indicate that such has been accomplished.

Given that there is an outstanding timely Notice of Disagreement as to the June 2008 rating decision and no Statement of the Case has been issued, the Board remands this claim for the RO to issue a Statement of the Case on the issue of whether new and material evidence has been received to reopen a claim for service connection for lumbar fibromyositis with arthritis of the spine.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

With regard to the Veteran's claim for entitlement to a TDIU, the Board finds that it is appropriate at this time to defer adjudication of this issue pending resolution of the Veteran's claim to reopen for service connection for lumbar fibromyositis with arthritis of the spine because the outcome of adjudicating that claim may affect the outcome of the Veteran's entitlement to a TDIU.  The Board notes that the reason for the remand in June 2010 was because the private medical opinions submitted by the Veteran were found to be inadequate as they also addressed the Veteran's low back disorder.  Thus, although these opinions may presently be inadequate because they address the nonservice-connected low back disorder, if the Veteran is successful in reopening and proving his claim for service connection for his low back disorder, then these opinions would clearly be more probative toward the issue of whether he is entitled to a TDIU.  Thus, the Board finds these claims to be inextricably intertwined and defers adjudication of the claim for entitlement to a TDIU until adjudication of his claim to reopen for service connection for lumbar fibromyositis with arthritis of the spine has been fully developed and adjudicated.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with a Statement of the Case as to the issue of whether new and material evidence has been received to reopen a claim for service connection for lumbar fibromyositis with arthritis of the spine.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

2.  After final adjudication of the Veteran's claim to reopen for service connection for lumbar fibromyositis with arthritis of the spine has been accomplished, then readjudicate the Veteran's claim for entitlement to a TDIU.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


